DETAILED ACTION
This action is responsive to the amendment filed on 3/01/2022. Claims 1-20 are pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 17, and 18 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Goodrich et al. (US 20020194444 A1, hereinafter Goodrich)
	As per claim 1. (Currently Amended) An apparatus comprising: a register circuit comprising a plurality of slots to store respective addresses and data pairs, [Goodrich shows addresses contained in the shift register: “A system for, and method of, managing out-of-order memory access requests and a memory unit incorporating the system or the method. In one embodiment, the system includes: (1) a shift register for containing memory addresses and associated request validity indicators corresponding to a plurality of memory access requests and (2) control logic, coupled to the shift register, for modifying a validity indicator for a selected one of the memory access requests, the modifying causing the selected one of the memory access requests to be removed from the shift register.” (abstract); Goodrich further shows the associated data contained along the address in the register: “In one embodiment of the present invention, the system further includes a memory request buffer, associated with the shift register, for containing data corresponding to the plurality of memory access requests. Alternatively, the data may be contained along with the addresses in the shift register.” (paragraph 16)] wherein, during a write operation, each slot of the plurality of slots preceding a particular slot of the plurality of slots indicated as empty is shifted by one slot to fill the particular slot such that a first end slot of the plurality of slots is made available to receive a new write address and data pair, wherein each slot of the plurality of slots subsequent to the particular slot retains existing address and data pairs. [Goodrich shows the register can be used for both read and write operations: “The 3-bit wide command opcode 236 is coded from the switch inputs and works with the following encoding: 000 for Write Linear, 001 for Write Wraparound; 010 for Read Linear; 011 for Read Wraparound, and 111 for Read-then-Write.” (paragraph 32); Goodrich shows presence of ‘holes’ or unused locations marked by a validity indicator being set, which correspond to slots indicated as empty in the claim: “The memory system will "wake up" when the control word is recognized and the request will be considered valid when the address is clocked in. The associated validity indicator 226 is set as the former contents (and the contents of all contiguous "valid" locations to the "right") are shifted en-masse to make room for the new request. This right shifting of shift register 230 collapses one or more of the unused locations. Unused locations, or "holes", will be created by out-of-order invalidation. If there were no room in shift register 230, i.e., if there were no un-used locations, the incoming request would have been stalled at the input to memory controller 150.” (paragraph 33); where the validity indicators can be used to indicate empty locations: “valid bit 256 for the processes of keeping track of the used locations in this register storage. … Valid flags 256 allow the system to keep track of the presence of active information at any associated address in a location pointer 238 so that new information can be sure to be stored only in inactive locations. The location pointers 238 that shift within the aging shift register 230 and the independent valid flags 256 allow the auxiliary data in registers 240 and 250 to be retained in static storage until needed when the associated memory request becomes the active transaction.” (paragraph 35), “As shown in FIG. 3, when a register in aging shift register 230 is being invalidated as a result of the completion of the associated request, the location pointer 238 of that particular register will be used as an index to invalidate the associated request buffer valid flag 256, thus `freeing up` that address for reuse. A simple priority encoder 390 selects an address from among the available free locations to present to the storage logic in 230 to become the next location pointer 238 for the next memory request as the associated information is shifted in on the `left`. Accordingly, that same pointer value will be used as the pointer to store information into registers 240 and, if appropriate, write data storage 250.” (paragraph 36); Goodrich also shows only the slots preceding the invalidated slot (towards the ‘input port end’) being shifted to make room for a new request being stored: “Memory controller 150 can use and invalidate any location in shift register 230 as required, as the control logic 280 allows that not all shift register locations shift on every clock. In the preferred embodiment, only contiguous `valid` locations, starting from the input port end at the `left` are shifted together when a memory access request is stored.” (paragraph 34), “In one embodiment of the present invention, the shift register at least partially shifts to replace the selected one of the memory access requests. In an alternative embodiment, the shift register may not at least partially shift to replace, but instead may shift when an invalidate request reaches the register, thereby physically removing the invalid request.” (paragraph 14)]

As per claim 2. Goodrich teaches The apparatus of claim 1, and Goodrich also teaches wherein the register includes a respective flag signal corresponding to each slot of the plurality of slots, wherein the particular slot is indicated as empty based on the flag respective signal corresponding to the empty slot. [Goodrich shows the validity indicators correspond to each address stored. “Shift register 230 contains memory addresses and associated request validity indicators 226 which correspond to a plurality of memory access requests.” (paragraph 28); where the valid indicators can be used to indicate empty locations: “valid bit 256 for the processes of keeping track of the used locations in this register storage. … Valid flags 256 allow the system to keep track of the presence of active information at any associated address in a location pointer 238 so that new information can be sure to be stored only in inactive locations. The location pointers 238 that shift within the aging shift register 230 and the independent valid flags 256 allow the auxiliary data in registers 240 and 250 to be retained in static storage until needed when the associated memory request becomes the active transaction.” (paragraph 35), “As shown in FIG. 3, when a register in aging shift register 230 is being invalidated as a result of the completion of the associated request, the location pointer 238 of that particular register will be used as an index to invalidate the associated request buffer valid flag 256, thus `freeing up` that address for reuse. A simple priority encoder 390 selects an address from among the available free locations to present to the storage logic in 230 to become the next location pointer 238 for the next memory request as the associated information is shifted in on the `left`. Accordingly, that same pointer value will be used as the pointer to store information into registers 240 and, if appropriate, write data storage 250.” (paragraph 36)]

As per claim 17. A method comprising: during a write operation: shifting each slot of a plurality of slots of a shift register preceding a particular slot of the plurality of slots indicated as empty by one slot to fill the particular slot such that a first end slot of the plurality of slots is made available; [Goodrich shows the register can be used for both read and write operations: “The 3-bit wide command opcode 236 is coded from the switch inputs and works with the following encoding: 000 for Write Linear, 001 for Write Wraparound; 010 for Read Linear; 011 for Read Wraparound, and 111 for Read-then-Write.” (paragraph 32); Goodrich shows presence of ‘holes’ or unused locations marked by a validity indicator being set, which correspond to slots indicated as empty in the claim: “The memory system will "wake up" when the control word is recognized and the request will be considered valid when the address is clocked in. The associated validity indicator 226 is set as the former contents (and the contents of all contiguous "valid" locations to the "right") are shifted en-masse to make room for the new request. This right shifting of shift register 230 collapses one or more of the unused locations. Unused locations, or "holes", will be created by out-of-order invalidation. If there were no room in shift register 230, i.e., if there were no un-used locations, the incoming request would have been stalled at the input to memory controller 150.” (paragraph 33); where the validity indicators can be used to indicate empty locations: “valid bit 256 for the processes of keeping track of the used locations in this register storage. … Valid flags 256 allow the system to keep track of the presence of active information at any associated address in a location pointer 238 so that new information can be sure to be stored only in inactive locations. The location pointers 238 that shift within the aging shift register 230 and the independent valid flags 256 allow the auxiliary data in registers 240 and 250 to be retained in static storage until needed when the associated memory request becomes the active transaction.” (paragraph 35), “As shown in FIG. 3, when a register in aging shift register 230 is being invalidated as a result of the completion of the associated request, the location pointer 238 of that particular register will be used as an index to invalidate the associated request buffer valid flag 256, thus `freeing up` that address for reuse. A simple priority encoder 390 selects an address from among the available free locations to present to the storage logic in 230 to become the next location pointer 238 for the next memory request as the associated information is shifted in on the `left`. Accordingly, that same pointer value will be used as the pointer to store information into registers 240 and, if appropriate, write data storage 250.” (paragraph 36); Goodrich shows only the slots preceding the invalidated slot (towards the ‘input port end’) being shifted to make room for a new request being stored: “Memory controller 150 can use and invalidate any location in shift register 230 as required, as the control logic 280 allows that not all shift register locations shift on every clock. In the preferred embodiment, only contiguous `valid` locations, starting from the input port end at the `left` are shifted together when a memory access request is stored.” (paragraph 34), “In one embodiment of the present invention, the shift register at least partially shifts to replace the selected one of the memory access requests. In an alternative embodiment, the shift register may not at least partially shift to replace, but instead may shift when an invalidate request reaches the register, thereby physically removing the invalid request.” (paragraph 14)] shifting a new write address and data pair into the first end slot; and retaining existing address and data pairs in slots subsequent to the particular slot. [Goodrich shows that only the locations towards the ‘input port end,’ to the left of the unused slot, are shifted. It also shows a memory access being stored with the shift: “In the preferred embodiment, only contiguous `valid` locations, starting from the input port end at the `left` are shifted together when a memory access request is stored.” (paragraph 34)]

As per claim 18. Goodrich teaches The method of claim 17, and Goodrich further teaches further comprising detecting that the particular slot is empty based on a flag signal having a value indicating the particular slot is empty. [Goodrich teaches a validity indicator indicating the state of a register location: “Shift register 230 is at least as many bits wide as necessary to represent the SRAM addresses, plus an individually resettable validity indicator 226 that indicates the associated storage location contains valid request information.” (paragraph 28); and where Goodrich also shows the indicator’s value can be processed to cause a shift pertaining to that particular location:  “Control logic 280, coupled to the shift register 230, modifies validity indicator 226 for a selected memory access request, causing said memory access request to be removed from the shift register 230. Control logic 280 can cause a full or partial shift of the shift register 230..” (paragraph 29); and where the valid indicators can be used to indicate empty locations: “valid bit 256 for the processes of keeping track of the used locations in this register storage. … Valid flags 256 allow the system to keep track of the presence of active information at any associated address in a location pointer 238 so that new information can be sure to be stored only in inactive locations. The location pointers 238 that shift within the aging shift register 230 and the independent valid flags 256 allow the auxiliary data in registers 240 and 250 to be retained in static storage until needed when the associated memory request becomes the active transaction.” (paragraph 35), “As shown in FIG. 3, when a register in aging shift register 230 is being invalidated as a result of the completion of the associated request, the location pointer 238 of that particular register will be used as an index to invalidate the associated request buffer valid flag 256, thus `freeing up` that address for reuse. A simple priority encoder 390 selects an address from among the available free locations to present to the storage logic in 230 to become the next location pointer 238 for the next memory request as the associated information is shifted in on the `left`. Accordingly, that same pointer value will be used as the pointer to store information into registers 240 and, if appropriate, write data storage 250.” (paragraph 36)]

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Goodrich in view of Brennan (US 20200174697 A1, hereinafter Brennan).
As per claim 3. Goodrich teaches The apparatus of claim 1, and Goodrich further teaches wherein, during a read operation prior to the write operation, [Where Goodrich teaches read and write operations, and where it is reasonable that some read operations would occur prior to a particular write operation: “The 3-bit wide command opcode 236 is coded from the switch inputs and works with the following encoding: 000 for Write Linear, 001 for Write Wraparound; 010 for Read Linear; 011 for Read Wraparound, and 111 for Read-then-Write.” (paragraph 32)]
Goodrich alto teaches the underlined portions of the following: the particular slot is transitioned to the empty indication in response to detection that a read address matches an address of the address and data pair stored in the particular slot. [See the rejection in claim 1 above.]
However, Goodrich does not explicitly disclose the underlined portions of the following: the particular slot is transitioned to the empty indication in response to detection that a read address matches an address of the address and data pair stored in the particular slot.
Brennan teaches the underlined portion of the following: the particular slot is transitioned to the empty indication in response to detection that a read address matches an address of the address and data pair stored in the particular slot. [Brennan teaches matching an address previously received and stored in a buffer against an address tied to a new command received: “Commands that are received at a front end of a pipeline are stored in a buffer. As each new command arrives at the front end, the new command is compared to commands that were previously received at the front end and stored in the buffer. If the new command matches one of the previously received commands, the new command and the matching previous command are combined into an aggregate command that is stored in the buffer for eventual dispatch to a back end of the pipeline. In some embodiments, a comparison of the new command with the matching command includes comparing write addresses or read addresses of the new and matching commands, as well as determining whether the write and read addresses are within the same address range such as the 32 byte window.” (paragraph 11); Brennan disclosures also involves removing the stored address in response to a match: “The method of claim 2, further comprising: storing the first aggregate command in the buffer in response to the at least one first read address matching the at least one second read address; and removing the first command from the buffer in response to the at least one first read address matching the at least one second read address.” (claim 3)]
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the apparatus provided by Goodrich with Brennan’s disclosures directed towards comparing a previously stored address against a newly received address and modifying the storage data in response to a match. Doing so would allow for a more efficient method for improving management of read addresses stored and avoiding storage of duplicate addresses.
Therefore, it would have been obvious to combine Goodrich and Brennan for the benefit of creating an apparatus to obtain the above specified limitations.

As per claim 19. The method of claim 17, further comprising, during a read operation prior to the write operation, transitioning the particular slot to have the empty indication in response to detection that a read address matches an address stored in the particular slot. [The rationale in the rejection of claim 3 is herein incorporated]

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Goodrich in view of Brennan and Dodson et al. (US 20180067798 A1, hereinafter Dodson).
As per claim 4. (Currently Amended) Goodrich in view of Brennan teaches The apparatus of claim 3, and Goodrich in view of Brennan further teaches the underlined portion of the following: wherein, during the read operation, the register is configured to perform an exclusive OR comparison between the read address and the address of the read address and data pair stored in the particular slot. [See the rejection in claims 1 and 3 above.]
However, Goodrich in view of Brennan does not explicitly disclose the underlined portion of the following wherein, during the read operation, the register is configured to perform an exclusive OR comparison between the read address and the address of the read address and data pair stored in the particular slot.
Dodson teaches the underlined portion of the following: wherein, during the read operation, the register is configured to perform an exclusive OR comparison between the read address and the address of the read address and data pair stored in the particular slot. [“Determining (310), based on the mask (322), whether the read address (320) is within a memory region specified by the match address and region size stored in the entry may also be carried out by applying an XOR operation to the read address and the match address to obtain a result address” (paragraph 36)]
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the apparatus provided by Goodrich in view of Brennan with Dodson’s disclosures directed towards performing an exclusive OR comparison. Doing so would allow for a uniform and efficient method of comparing two addresses.
Therefore, it would have been obvious to combine Goodrich, Brennan, and Dodson for the benefit of creating an apparatus to obtain the above specified limitations.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Goodrich in view of Brennan and Van Lunteren (US 20150121037 A1, hereinafter Van Lunteren).
As per claim 5. (Currently Amended) Goodrich in view of Brennan teaches The apparatus of claim 3, and Goodrich in view of Brennan further teaches the underlined portion of the following wherein, during the read operation, the register is configured to clear a flag signal to provide the empty indication associated with the particular slot. [See the rejection in claims 1 and 3 above]
However, Goodrich in view of Brennan does not explicitly disclose the underlined portion of the following: wherein, during the read operation, the register is configured to clear a flag signal to provide the empty indication associated with the particular slot.
	Van Lunteren teaches the underlined portion of the following: wherein, during the read operation, the register is configured to clear a flag signal to provide the empty indication associated with the particular slot. [Van Lunteren teaches clearing of a flag in a register containing read addresses: “The availability of each of the required operands might be indicated by a data valid flag associated with each input register 25 of the execute processor input register file 21. The data valid flag is set upon the arrival of any new read data via the read data bus 5 and the respective read data tag indicating the input register address of the input register 25 in the execute processor input register file 21. The data valid flag associated with each of the input registers 25 can be reset by the execute processor core 22 upon completion of the processing of the specific instruction triggered before.” (paragraph 42)]
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the apparatus provided by Goodrich and Brennan with Van Lunteren’s disclosures directed towards clearing a flag. Doing so would allow for a uniform method for marking the occupancy of a particular slot that is also naturally indicative of the state of an unused register.
Therefore, it would have been obvious to combine Goodrich, Brennan, and Van Lunteren for the benefit of creating an apparatus to obtain the above specified limitations.

	
Claims 6 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Goodrich in view of Langendorf et al. (US 5809228 A, hereinafter Langendorf)
As per claim 6. Goodrich teaches The apparatus of claim 1, and Goodrich further teaches the underlined portion of the following: wherein, during the write operation, an empty indication corresponding to a second slot of a plurality of slots is set in response to detection that the second slot includes a previously-stored address that matches a write address of the write address and data pair. [See the rejection in claim 1 above, where the second slot can correspond to any one of the plurality of slots disclosed in claim 1]
However, Goodrich does not explicitly disclose the underlined portion of the following: wherein, during the write operation, an empty indication corresponding to a second slot of a plurality of slots is set in response to detection that the second slot includes a previously-stored address that matches a write address of the write address and data pair.
Langendorf teaches the underlined portion of the following: wherein, during the write operation, an empty indication corresponding to a second slot of a plurality of slots is set in response to detection that the second slot includes a previously-stored address that matches a write address of the write address and data pair. [Langendorf discloses buffers comprising registers: “In a system with a quad word memory bus, the write buffer 33 includes a plurality of individual storage areas (typically hardware registers) each divided into a portion capable of storing an increment of data of a size up to the bus width, a portion storing a memory address for the data, and possibly a portion storing a number of status bits.” (clm. 5 lines 6-11); the buffers are used for writing to memory: “It is, therefore, an object of the present invention to provide apparatus and a method for increasing the speed at which data is written from a write buffer to a memory array in a personal computer system.” (clm. 2 lines 57-60); the address stored in the buffer is compared with an address being written: “Apparatus and a method for testing each write to memory to determine whether it is addressed to an address identical to that of another write to memory waiting to be processed and merging the valid data in any subsequent writes to the same address until a memory write occurs.” (abstract); already-written data are distinguished by being invalidated: “Writes to memory from the buffer 33 occur in the sequence in which storage areas in the buffer 33 are allocated to write data for particular memory addresses. The data in a storage area holding the oldest valid data in the write buffer 33 is selected as the next to be written when the host-to-main memory control circuit 21 ("the write controller 21") is ready to write a next increment of data to main memory 13. The controller 21 tests the validity of all of the bytes which are in that storage area of the buffer 33. Presuming that data to be written to memory is an entire quad word of valid data, the controller 21 enables a multiplexor 32 to transfer the entire quad word, the quad word address, and status bits to a register 31. When the data in the write buffer 33 is written to the register 31, the data is invalidated in the write buffer 33.” (clm. 5 lines 39-53); the data is checked for ‘invalid’ data that was already written: “If the data is all valid, it is written to the addressed memory space. If some of the data in a storage area of the write buffer is invalid, the memory space to which the data is addressed is read and valid data stored in that memory space is merged with the valid data being written to provide a complete bus width of valid data to the addressed memory space.” (clm. 3 lines 4-10)]
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the apparatus provided by Goodrich with Langendorf’s disclosures directed towards detecting a match between a new write address and a previously-stored address. Doing so would allow for a more efficient way for managing the contents of the address-storing register and eliminating duplicate addresses.
Therefore, it would have been obvious to combine Goodrich and Langendorf for the benefit of creating an apparatus to obtain the above specified limitations.

	
	As per claim 20. Goodrich teaches The method of claim 17, further comprising, during the write operation, setting an empty indication corresponding to a second slot of a plurality of slots in response to detection that the second slot includes a previously-stored address that matches a write address of the write address and data pair. [The rationale of the rejection in claim 6 is herein included.]

Claims 7, 8, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Goodrich in view of Yoon et al. (US 20160328163 A1, hereinafter Yoon).
As per claim 7. Goodrich teaches The apparatus of claim 1, further comprising a memory array configured to store write data, [See the rejection in claim 1 above] and Goodrich further teaches the underlined portion of the following: wherein the write data and address are stored at the register while in a first mode of operation and the write data is stored at the memory array while in a second mode of operation. [“In one embodiment of the present invention, the system further includes a memory request buffer, associated with the shift register, for containing data corresponding to the plurality of memory access requests. Alternatively, the data may be contained along with the addresses in the shift register” (paragraph 16), Goodrich teaches storing the data in a memory request buffer, which corresponds to the memory array in the claim, or in the shift register. Goodrich’s register storing the data in the shift register corresponds to the first mode, and Goodrich’s register storing the data in the memory request buffer corresponds to the second mode.]
However, Goodrich does not explicitly disclose the underlined portions of the following: wherein the write data and address are stored at the register while in a first mode of operation and the write data is stored at the memory array while in a second mode of operation.
Yoon teaches the underlined portions of the following: wherein the write data and address are stored at the register while in a first mode of operation and the write data is stored at the memory array while in a second mode of operation. [Yoon teaches two modes used on a register, where one of the modes comprises a lower speed of operation than the other. The faster mode will correspond with the first mode in the claim, and the slower mode will correspond with the second mode in the claim: “At step S311 the module controller 130 may set the setting value for the register 140 such that the register 140 is suitable for the backup operation. During the normal operation, the register 140 may work at high speed. However, the register 140 may operate at low speed during the backup operation. Therefore, during the backup operation, the register 140 needs to be set according to the low speed operation of the non-volatile memory 120.” (paragraph 54)]
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the apparatus provided by Goodrich with Yoons’s disclosures directed towards two modes. Doing so would allow for a more dynamic configuration for managing data and address storage.
Therefore, it would have been obvious to combine Goodrich and Yoon for the benefit of creating an apparatus to obtain the above specified limitations.

As per claim 8. Goodrich in view of Yoon teaches The apparatus of claim 7, and Goodrich further teaches further comprising a control circuit configured to cause the write data and address to be stored at [Goodrich’s control logic can cause new addresses and data to be added to the register by causing a shift: “Control logic 280, coupled to the shift register 230, modifies validity indicator 226 for a selected memory access request, causing said memory access request to be removed from the shift register 230. Control logic 280 can cause a full or partial shift of the shift register 230.” (paragraph 29)]
Goodrich in view of Yoon further teaches the register during the first mode of operation and to cause the write data to be stored at the memory array while in the second mode of operation. [See the rejection of claim 7 above.]

As per claim 9. Goodrich in view of Yoon teaches The apparatus of claim 7, and Goodrich in view of Yoon further teaches wherein the first mode of operation is a lower latency mode of operation than the second mode of operation. [See the rejection in claim 7 above.]

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Goodrich in view of Yoon and Morein et al. (US 20070028029 A1, hereinafter Morein).
As per claim 10. Goodrich in view of Yoon teaches The apparatus of claim 7, but Goodrich in view of Yoon does not specifically disclose wherein memory array is a dynamic, random-access memory (DRAM) array.
Morein teaches wherein memory array is a dynamic, random-access memory (DRAM) array. [Morein teaches a DRAM, where the DRAM comprises a storage array (memory array) coupled to a register connected by a bi-directional bus. Also see Fig. 8: “22. A DRAM operably coupled to a first bi-directional bus, the DRAM comprising: a storage array operably coupled to a second bi-directional bus; a first register operably coupled to the first bi-directional bus and the second bi-directional bus; and a second register operably coupled to the operably coupled to the first bi-directional bus and the second bi-directional bus, wherein a first data packet can be provided to the storage array across the first bi-directional bus concurrent with a second data packet provided from storage array across the second bi-directional bus.” (claim 22)]
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the apparatus provided by Goodrich in view of Yoon with Morein’s disclosures directed towards using a DRAM to store data. Doing so would allow for a data storage mechanism with more predictable access speed.
Therefore, it would have been obvious to combine Goodrich, Yoon, Morein for the benefit of creating an apparatus to obtain the above specified limitations.

	
Claims 11, 12, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Goodrich in view of Matsui (US 5539900 A, herein after Matsui) and Brennan.
	As per claim 11. (Currently Amended) Goodrich teaches An apparatus comprising: a flag path circuit configured to maintain a first flag signal corresponding to a first respective slot of a register, a second flag signal corresponding to a second respective slot of the register, and a third flag signal corresponding to a third respective slot of the register located between the first and second respective slots, [Goodrich shows validity indicators which correspond to each address stored: “Shift register 230 contains memory addresses and associated request validity indicators 226 which correspond to a plurality of memory access requests.” (paragraph 28); Goodrich also shows the shift register can hold various memory addresses, and that these validity indicators correspond to various memory addresses: “A system for, and method of, managing out-of-order memory access requests and a memory unit incorporating the system or the method. In one embodiment, the system includes: (1) a shift register for containing memory addresses and associated request validity indicators corresponding to a plurality of memory access requests and (2) control logic, coupled to the shift register, for modifying a validity indicator for a selected one of the memory access requests, the modifying causing the selected one of the memory access requests to be removed from the shift register.” (abstract); and “Memory controller 150 can use and invalidate any location in shift register 230 as required, as the control logic 280 allows that not all shift register locations shift on every clock. In the preferred embodiment, only contiguous `valid` locations, starting from the input port end at the `left` are shifted together when a memory access request is stored.” (paragraph 34), 	where the ‘first’ indicator and slot can be the slot to the ‘left’ of a location invalidated by the memory controller. The ‘second’ indicator/slot can be to the right of the invalidated slot. The ‘third’ can be the invalidated slot.]
wherein the first, second, and third flag signals are configured to indicate whether the first, second, and third data slots, respectively, are empty; [Where Goodrich teaches signals (indicators) for each slot: “Shift register 230 is at least as many bits wide as necessary to represent the SRAM addresses, plus an individually resettable validity indicator 226 that indicates the associated storage location contains valid request information.”; where the valid indicators can be used to indicate empty locations: “valid bit 256 for the processes of keeping track of the used locations in this register storage. … Valid flags 256 allow the system to keep track of the presence of active information at any associated address in a location pointer 238 so that new information can be sure to be stored only in inactive locations. The location pointers 238 that shift within the aging shift register 230 and the independent valid flags 256 allow the auxiliary data in registers 240 and 250 to be retained in static storage until needed when the associated memory request becomes the active transaction.” (paragraph 35), “As shown in FIG. 3, when a register in aging shift register 230 is being invalidated as a result of the completion of the associated request, the location pointer 238 of that particular register will be used as an index to invalidate the associated request buffer valid flag 256, thus `freeing up` that address for reuse. A simple priority encoder 390 selects an address from among the available free locations to present to the storage logic in 230 to become the next location pointer 238 for the next memory request as the associated information is shifted in on the `left`. Accordingly, that same pointer value will be used as the pointer to store information into registers 240 and, if appropriate, write data storage 250.” (paragraph 36)]
Goodrich also teaches the underlined portion of the following: an address path circuit comprising a first latch circuit corresponding to the first slot and configured to store a first address, a second latch circuit corresponding to the second slot and configured to store a second address, and a third latch circuit corresponding to the third slot and configured to store a third address, [See the rejection above.]
Goodrich further teaches wherein, during a write operation [Goodrich shows the register can be used to store both read and write data/addresses to be used for read and write operations: “The 3-bit wide command opcode 236 is coded from the switch inputs and works with the following encoding: 000 for Write Linear, 001 for Write Wraparound; 010 for Read Linear; 011 for Read Wraparound, and 111 for Read-then-Write.” (paragraph 32)] and in response to the first and second flag signals indicating that the first and second slots have valid data and the third flag signal indicating that the third slot is empty, [See the rejection above] the first address is shifted to the third latch circuit to store the first address as the third address in response to the third flag signal indicating that the third slot is empty and a new write address is shifted into the first latch circuit as the first address, [Goodrich shows the items to the ‘left’ of the third slot (or invalid slot) are shifted, meaning the first slot, or the slot to the left of the third slot, is moved: “The memory system will "wake up" when the control word is recognized and the request will be considered valid when the address is clocked in. The associated validity indicator 226 is set as the former contents (and the contents of all contiguous "valid" locations to the "right") are shifted en-masse to make room for the new request. This right shifting of shift register 230 collapses one or more of the unused locations. Unused locations, or "holes", will be created by out-of-order invalidation. If there were no room in shift register 230, i.e., if there were no un-used locations, the incoming request would have been stalled at the input to memory controller 150.” (paragraph 33); Goodrich also shows only the slots preceding the invalidated slot (towards the ‘input port end’) being shifted to make room for a new request being stored: “Memory controller 150 can use and invalidate any location in shift register 230 as required, as the control logic 280 allows that not all shift register locations shift on every clock. In the preferred embodiment, only contiguous `valid` locations, starting from the input port end at the `left` are shifted together when a memory access request is stored.” (paragraph 34)] wherein, during the write operation, [See the rejection above] the third flag signal is transitioned to indicate that the third slot contains valid data based on the shift of the first address to the third latch circuit. [Goodrich ‘shifts’ the items in the register, including the validity indicator, thereby transitioning the validity flag in the third location to be valid: “The associated validity indicator 226 is set as the former contents (and the contents of all contiguous "valid" locations to the "right") are shifted en-masse to make room for the new request. This right shifting of shift register 230 collapses one or more of the unused locations.” (paragraph 33)]
However, Goodrich does not explicitly disclose the underlined portion of the following: an address path circuit comprising a first latch circuit corresponding to the first slot and configured to store a first address, a second latch circuit corresponding to the second slot and configured to store a second address, and a third latch circuit corresponding to the third slot and configured to store a third address,
	Matsui teaches the underlined portion of the following: an address path circuit comprising a first latch circuit corresponding to the first slot and configured to store a first address, a second latch circuit corresponding to the second slot and configured to store a second address, and a third latch circuit corresponding to the third slot and configured to store a third address, [Matsui teaches latch circuits that can be used to hold data: “The latch circuits 12 through 16 respectively hold the data on the data bus 6 for a predetermined time, that is, until a next clock CLK is generated.” (clm. 4, lines 8-10)]
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the apparatus provided by Goodrich with Matsui’s disclosures directed towards use of latch circuits to hold the addresses. Doing so would allow for a more uniform implementation for holding the addresses.
Therefore, it would have been obvious to combine Goodrich and Matsui for the benefit of creating an apparatus to obtain the above specified limitations.
Goodrich in view of Matsui does not explicitly disclose, but Brennan discloses:
and an address match logic circuit coupled to the flag path circuit and to the first, second, and third latch circuits of the address path circuit, the address match logic circuit configured to compare the first, second, and third stored addresses to a received address and reset a corresponding one of the first, second, or third flag signals responsive to a match between the received address and the first, second, or third stored address, respectively, [Brennan teaches comparing and matching an address received for a command (received address) with the addresses associated with a plurality of commands stored (stored address) in a buffer and combining the commands in response to a match (para. 11, lines 4-19); Brennan similarly teaches removing a command from a buffer in response to the address associated with the command matching an address stored in a buffer (claim 3; also see para. 20, lines 24 – para. 21, line 5 showing commands with matching addresses being combined and dispatched (removed)); Brennan teaches an operation combiner responsible for comparing the addresses and managing the buffers (para. 20, lines 1-29); Goodrich teaches setting a flag to indicate a location as invalid (resetting) (para. 36, lines 1-13), and removing an invalid location from a queue (para. 34, lines 1-9)]
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the apparatus provided by Goodrich in view of Matsui with Brennan’s disclosures directed towards comparing a previously stored address against a newly received address and modifying the storage data in response to a match. Doing so would allow for a more efficient method for better optimizing throughput of external memory interfaces by reducing the number of overall commands issued. [Brennan: para. 21, lines 4-7]
Therefore, it would have been obvious to combine Goodrich, Matsui, and Brennan for the benefit of creating an apparatus to obtain the above specified limitations.

As per claim 12. Goodrich in view of Matsui in view of Brennan teaches The apparatus of claim 11, and Goodrich further teaches wherein, during the write operation, [See the rejection above] and Goodrich in view of Matsui in view of Brennan further teaches the second address remains stored at the second latch circuit. [Goodrich teaches that only the locations to the ‘left’ of the third location are shifted, meaning the second address, situated to the ‘right’ of the third location, is unaffected: “Memory controller 150 can use and invalidate any location in shift register 230 as required, as the control logic 280 allows that not all shift register locations shift on every clock. In the preferred embodiment, only contiguous `valid` locations, starting from the input port end at the `left` are shifted together when a memory access request is stored.” (paragraph 34)”]

As per claim 13. (Currently Amended) Goodrich in view of Matsui and Brennan teaches The apparatus of claim 11, and further teaches wherein, during a read operation prior to the write operation, [Where Goodrich teaches read and write operations, and where it is reasonable that some read operations would occur prior to a particular write operation: “The 3-bit wide command opcode 236 is coded from the switch inputs and works with the following encoding: 000 for Write Linear, 001 for Write Wraparound; 010 for Read Linear; 011 for Read Wraparound, and 111 for Read-then-Write.” (paragraph 32)] and Goodrich in view of Matsui in view of Brennan also teaches the underlined portion of the following the third flag signal is transitioned to indicate that the third slot is empty indication in response to detection that a read address matches an address stored at the third latch circuit of the third slot. [See the rejection in claim 11 above]
Brennan teaches the underlined portion of the following: the third flag signal is transitioned to indicate that the third slot is empty indication in response to detection that a read address matches an address stored at the third latch circuit of the third slot. [Brennan teaches matching an address previously received and stored in a buffer against an address tied to a new command received: “Commands that are received at a front end of a pipeline are stored in a buffer. As each new command arrives at the front end, the new command is compared to commands that were previously received at the front end and stored in the buffer. If the new command matches one of the previously received commands, the new command and the matching previous command are combined into an aggregate command that is stored in the buffer for eventual dispatch to a back end of the pipeline. In some embodiments, a comparison of the new command with the matching command includes comparing write addresses or read addresses of the new and matching commands, as well as determining whether the write and read addresses are within the same address range such as the 32 byte window.” (paragraph 11); Brennan’s disclosures also involves removing the stored address in response to a match: “The method of claim 2, further comprising: storing the first aggregate command in the buffer in response to the at least one first read address matching the at least one second read address; and removing the first command from the buffer in response to the at least one first read address matching the at least one second read address.” (claim 3)]

As per claim 14. (Currently Amended) Goodrich in view of Matsui in view of Brennan teaches The apparatus of claim 13, and Goodrich further teaches further comprising address latch logic configured to compare the read address and the address stored at the third [“In a page mode DRAM, each access command includes a memory address (where data is stored), a RAS and a CAS.” (paragraph 6), showing each access command has a memory address; “When the bank state machine is in either the WR state or the WRW state, the bank is still open and available for Read/Write commands.” (paragraph 42), which shows the bank can receive write or read commands; “Refresh requests come from the current bank refresh counters 292, while the current bank row addresses 294 are used by the row address comparators 260 for sensing pagemode operations for memory.” (paragraph 29), showing addresses in the bank are used for comparisons; “That is to say, each register in 230 has associated logic that will pick the appropriate current row register from 272, 274, 276 or 278 as dictated by the stored bank bits 228, and do a logical comparison for equality with comparators 260 against the stored request row address bits 232, and present the results to decision matrices 270. This will give the page-fit/miss information needed by the out-of-order request evaluation logic.” (paragraph 45), showing bank row registers containing row addresses; Figure 2 further shows bank row address 294 and the shift register 230 being connected to a row address comparator 260.] and Goodrich in view of Matsui in view of Brennan further teaches latch circuit. [See the rejection in claim 11 above.]
As per claim 15. Goodrich in view of Matsui in view of Brennan teaches The apparatus of claim 11, and further teaches the underlined portion of the following further comprising a first data latch circuit corresponding to the first slot and configured to store first write data, a second data latch circuit corresponding to the second slot and configured to store second write data, and a third data latch circuit corresponding to the third slot and configured to store third write data, wherein, during the write operation, the first write data is shifted to the third data latch circuit to store the first write as the third write data in response to the third flag signal indicating that the third slot is empty and new write data is shifted into the first data latch circuit as the first write data. [See the rejection in claim 11 above.]
Goodrich further teaches the underlined portion of the following: further comprising a first data latch circuit corresponding to the first slot and configured to store first write data, a second data latch circuit corresponding to the second slot and configured to store second write data, and a third data latch circuit corresponding to the third slot and configured to store third write data, wherein, during the write operation, the first write data is shifted to the third data latch circuit to store the first write as the third write data in response to the third flag signal indicating that the third slot is empty and new write data is shifted into the first data latch circuit as the first write data. [“In one embodiment of the present invention, the system further includes a memory request buffer, associated with the shift register, for containing data corresponding to the plurality of memory access requests. Alternatively, the data may be contained along with the addresses in the shift register” (paragraph 16), Goodrich teaches storing the data in a memory request buffer, which corresponds to the memory array in the claim, or in the shift register.]

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Goodrich in view of Matsui in view of Brennan in view of Yoon.
	As per claim 16. (Currently Amended) Goodrich in view of Matsui in view of Brennan teaches The apparatus of claim 15, and Goodrich further teaches further comprising a memory array configured to store write data, [Goodrich shows the associated a memory buffer containing write data along the address in the register: “In one embodiment of the present invention, the system further includes a memory request buffer, associated with the shift register, for containing data corresponding to the plurality of memory access requests. Alternatively, the data may be contained along with the addresses in the shift register.” (paragraph 16)]
Goodrich in view of Matsui in view of Brennan further teaches the underlined portion of the following wherein the new write address and the new write data are stored at the first latch circuit and the first data latch circuit, respectively, while in a first mode of operation and the new write data is stored at the memory array while in a second mode of operation. [“In one embodiment of the present invention, the system further includes a memory request buffer, associated with the shift register, for containing data corresponding to the plurality of memory access requests. Alternatively, the data may be contained along with the addresses in the shift register” (paragraph 16), Goodrich teaches storing the data in a memory request buffer, which corresponds to the memory array in the claim, or in the shift register. Goodrich’s register storing the data in the shift register corresponds to the first mode, and Goodrich’s register storing the data in the memory request buffer corresponds to the second mode.]
	However, Goodrich in view of Matsui in view of Brennan does not explicitly disclose the underlined portion of the following: wherein the new write address and the new write data are stored at the first latch circuit and the first data latch circuit, respectively, while in a first mode of operation and the new write data is stored at the memory array while in a second mode of operation.
	Yoon teaches the underlined portion of the following: wherein the new write address and the new write data are stored at the first latch circuit and the first data latch circuit, respectively, while in a first mode of operation and the new write data is stored at the memory array while in a second mode of operation. [Yoon teaches two modes used on a register, where one of the modes comprises a lower speed of operation than the other. The faster mode will correspond with the first mode in the claim, and the slower mode will correspond with the second mode in the claim: “At step S311 the module controller 130 may set the setting value for the register 140 such that the register 140 is suitable for the backup operation. During the normal operation, the register 140 may work at high speed. However, the register 140 may operate at low speed during the backup operation. Therefore, during the backup operation, the register 140 needs to be set according to the low speed operation of the non-volatile memory 120.” (paragraph 54)]
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the apparatus provided by Goodrich in view of Matsui in view of Brennan with Yoons’s disclosures directed towards two modes. Doing so would allow for a more dynamic configuration for managing data and address storage.
Therefore, it would have been obvious to combine Goodrich, Matsui, Brennan, and Yoon for the benefit of creating an apparatus to obtain the above specified limitations.

Response to Arguments
The objections and the rejections pursuant to 35 U.S.C. 112(b) have been withdrawn in consideration of the amendments provided by the Applicant.
On pages 7-9, the Applicant argues:
The Examiner cited Goodrich in rejecting claims 1, 2, 17, and 18. Goodrich is directed to a system for managing out-of-order memory access requests. The system described in Goodrich includes a shift register for storing memory addresses and associated request validity indicators corresponding to a plurality of memory access requests, and control logic for modifying a validity indicator for a selected one of the memory access requests, the modifying causing the selected one of the memory access requests to be removed from the shift register.
Figure 2 of Goodrich illustrates a block diagram of a memory controller that manages the memory access requests for memory subsystem. Memory access requests provided to the memory controller are split such that portions of a control word are stored in the aging shift register 230 and the remaining portions are stored in the control and address storage registers 240. Any data associated with the memory access request is stored in the data storage registers 250. Along with the portion of the control word, the aging shift register 230 stores a location pointer 238. The location pointer 238 is an index for locating the address and data of a corresponding memory request that is stored in the control and address storage registers 240 and the data storage registers 250. The aging shift register 230, control and address storage registers 240, and data storage registers 250 are used to manage memory access requests that may be handled out-of-order.
Claim 1 is patentably distinct from Goodrich because Goodrich fails to disclose the combination of limitations recited by claim 1. For example, Goodrich fails to disclose an apparatus that includes, in combination with other limitations, a register circuit as recited in claim 1. The register circuit of claim 1 includes a plurality of slots to store respective addresses and data pairs. Each slot of the plurality of slots preceding a particular slot of the plurality of slots indicated as empty is shifted by one slot to fill the particular slot such that a first end slot of the plurality of slots is made available to receive a new write address and data pair. Each slot of the plurality of slots subsequent to the particular slot retains existing address and data pairs.
The Examiner argues that the register circuit of claim 1 is disclosed by the aging shift register 230. However, as described by Goodrich, the aging shift register 230 does not store address and data pairs as the register circuit of claim 1 does. The aging shift register 230, as previously discussed, stores a portion of a control word of a memory access request. Address and data associated with a memory access request are stored in the control and address storage registers 240 and data storage registers 250. The control and address storage registers 240 and the data storage registers 250 are not described as being shifted within the registers 240 and 250 as queued memory access requests are performed. Instead, a location pointer 238 is stored in the aging shift register 230 to point to the address and data of a memory access request in the registers 240 and 250. The use of the location pointer 238 as an index for associated address and data is for the purpose of not having to shift memory access request address and data in the control and address storage registers 240 and data storage registers 250. The address and data for a memory access request stored by the registers 240 and 250 are simply accessed based on their location as indicated by the index stored in the aging shift register 230.
In contrast, the register circuit of claim 1 includes slots for address and data pairs, and the slots storing the address and data pairs are shifted to fill empty slots so a first end slot is made available to receive a new write address and data pair. The aging shift register 230 of Goodrich, as argued by the Examiner as disclosing the register circuit of claim 1, does not store address and data for a memory access request as previously discussed. Moreover, Goodrich teaches away from modifying the aging shift register 230 to store address and data for a memory access request by using a location pointer 238 in the aging shift register 230 for the specific purpose of indexing the control and address storage registers 240 and data storage registers 250. In particular, the location pointer 238 avoids any need of shifting address and data in the registers 240 and 250 for the memory access requests.
Thus, the aging shift register 230 does not disclose the register circuit of claim 1, and consequently, Goodrich fails to disclose the combination of limitations of claim 1. As a result, claim 1 is patentably distinct from Goodrich.
Regarding the argument stating that Goodrich does not disclose the register of claim 1, the Examiner respectfully disagrees. Specifically, the Applicant argues that the shift register disclosed by Goodrich, unlike the register of claim 1, does not store address and data for memory access request, and that the data is instead stored in separate registers. The Examiner notes, however, that paragraph 16, lines 4-6 of Goodrich’s disclosure provides for a configuration where both the addresses and the data corresponding to memory access requests may be stored in the shift register.
Regarding the argument stating that Goodrich teaches away from modifying the shift register to store address and data for the memory access requests, the Examiner respectfully disagrees. The Applicant argues that Goodrich does so by disclosing use of a location pointer in the shift register that would avoid the need for shifting the corresponding data in the location pointed to by the location pointer. The Examiner respectfully finds that the disclosure of the additional embodiment cited by the Applicant does not constitute a teaching away (see MPEP 2123). The Examiner further finds that, in light of Goodrich’s disclosure providing for a shift register containing both the addresses and the data as cited above, the consideration of whether Goodrich teaches away from an embodiment already disclosed by Goodrich is not relevant to the present considerations.
On page 9, the Applicant argues:
Claim 17 is also patentably distinct from Goodrich because Goodrich fails to disclose the combination of limitations recited by claim 1. For example, Goodrich fails to disclose a method that includes, in combination with other limitations, during a write operation, shifting each slot of a plurality of slots of a shift register preceding a particular slot of the plurality of slots indicated as empty by one slot to fill the particular slot such that a first end slot of the plurality of slots is made available; shifting a new write address and data pair into the first end slot; and retaining existing address and data pairs in slots subsequent to the particular slot.
The arguments previously presented for the patentability of claim 1 are also relevant to the patentability of claim 17. As previously discussed, the aging shift register 230 does not store or shift address and data pairs. The aging shift register 230 stores a portion of a control word of a memory access request. A location pointer 238 is also stored in the aging shift register 230 to be used as an index for accessing address and data associated with a memory request that are stored in the control and address storage registers 240 and data storage registers 250. Goodrich does not describe the registers 240 and 250 as shifting the address and data for a memory request, and moreover, discloses the use of the location pointer 238 for the specific purpose of avoiding any shifting of addresses and data in the registers 240 and 250. Thus, the aging shift register 230 does not disclose the method of claim 17, and consequently, Goodrich fails to disclose the combination of limitations of claim 17. As a result, claim 17 is patentably distinct from Goodrich.
Regarding the argument stating that Goodrich does not disclose the register of claim 17, the Examiner respectfully disagrees. Specifically, the Applicant argues, much like for claim 1, that the shift register disclosed by Goodrich, unlike the register of claim1, does not store address and data for memory access request, and that the data is instead stored in separate registers. The Examiner notes, however, that paragraph 16, lines 4-6 of Goodrich’s disclosure provides for a configuration where both the addresses and the data corresponding to memory access requests may be stored in the shift register.
On pages 9-10, the Applicant argues:
Claim 11 is patentable over the combined teachings of Goodrich and Matsui because neither of the cited references, alone or in combination, teach or suggest the combination of limitations recited by claim 11. For example, the combined teachings of Goodrich and Matsui fail to teach an apparatus that includes, in combination with other limitations, a flag path circuit, an address path circuit, and an address match logic circuit coupled to the flag path circuit and to first, second, and third latch circuits of the address path circuit, the address match logic circuit configured to compare the first, second, and third stored addresses to a received address and reset a corresponding one of the first, second, or third flag signals responsive to a match between the received address and the first, second, or third stored address, respectively.
While the system described by Goodrich includes a row address comparator 260 that compares the current bank row addresses 272, 274, 276, and 278 with bank bits 228 stored by the aging shift register, the row address comparator 260 does not compare stored addresses to received addresses and resets corresponding flags responsive to a match. The row address comparator 260 is used to determine if memory requests are directed to any of the rows of memory stored by the current bank row address registers 272, 274, 276, and 278 in order to efficiently process out-of- order memory requests. Goodrich does not describe the row address comparator 260 as resetting flags when there is a match. Thus, Goodrich fails to teach or suggest an address match logic circuit as recited by claim 11. Matsui does not make up for the deficiencies of Goodrich. Therefore, claim 11 is patentable over Goodrich and Matsui.
With regards to the disclosures by Goodrich and Matsui as presented in the previous non-final rejection, the Examiner agrees that these disclosures as they were previously presented do not disclosure the amended claim 11. However, please see the rejection pertaining to claim 11 above, amended in consideration of the Applicant’s amendments necessitating amendments by the Examiner, providing disclosures by Goodrich in view of Matsui in view of Brennan disclosing the limitations of the amended claim 11.
On page 10, the Applicant argues:
For the foregoing reasons, claims 1, 11, and 17 are patentable over Goodrich, and over Goodrich in view of Matsui. Claims 2-10, 12-16, and 18-20 are also patentable over the cited references based at least on their dependency from a respective allowable base claim.
Therefore, the rejection of claims 1-20 under 35 U.S.C. 102(a)(1) or 103 should be withdrawn.
Regarding the arguments that the dependent claims are patentable due to their dependencies from claim 1, 11, and 17, as well as the argument that claims 1, 11, and 17 are patentable, the Examiner respectfully disagrees; please see the rejections and the arguments pertaining to claims 1, 11, and 17 above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIAS KIM whose telephone number is (571)272-8093. The examiner can normally be reached Monday - Thursday: 8:00-6:00, Friday: 8:00-12:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on (571)272-4098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.Y.K./Examiner, Art Unit 2135                                                                                                                                                                                                        
/MICHELLE T BECHTOLD/Primary Examiner, Art Unit 2183